Title: To James Madison from Henry W. and Lewis Phillips, 4 August 1808
From: Phillips, Henry W. and Lewis
To: Madison, James



Sir
New York Augt 4th. 1808

We had the honour of addressing you on 11th. Instt on the subject of the seizure and detention of the Ship Jersey and cargo at Leghorne, since when we are without any further information concerning her fate than we were then in possession of.  We did indulge a hope that our Government would not deem it impropper to give us some information as to the probable result of that business, which in the present perplexing situation of our firm might be of material advantage, and perhaps prevent many difficulties, that must otherwise grow out of the business.  If there is a strong probability that that property will be ultimately released, we should be induced to adopt measures very different from those that may be forced upon us by the absolute uncertainty in which it is now involved.  It may differ us in the settlement of our affairs 40 to 50,000 Dolls, because if we abandon our interst to the Insurers, and the property is afterwards released, the proffits of the voyage will become theirs, which would be at least that sum.  May we not still entertain a hope of hearing from your Department on this subject?
We must beg leave to trespass so far on your indulgence as to state an other case in which we are heavy sufferers.
Sometime in September last the French Comandant at Leghorne seized a parcel of goods belonging to us, that lie in the Lazaretto, consisting of 500 bags Sugar 390 bags Ginger & Some Pimento.  These goods were all accompanied by certificates of origin in regular form certified by the French Consul in this place.  They had been landed and the usual duties paid without any objection as to their origin, that being stated to the entire satisfaction of those whose business was to nquire into that thing, and they were in fact the produce of neutral countries.  Subsequently however, and while they were under quarantine at the Lazaretto, they were seized, and ultimately given up to the consignees on their paying a contribution of 50 Pct. on an arbitrary valuation, which amounted to nearly the cost of the goods in this country.  The sum paid was near Ten thousand Dolls.  No redress whatever has been obtained, nor have we any expectation that any will be obtained from the Government of Etruria.  Our only reliance is on our own Government, who we trust, and believe will pay every attention to the rights of individuals which in the adjustment of affairs with France.
This heavy loss if augmented by the condemnation of the Jerseys will ruin us, unless redress can be obtained.  The pretext for the seizure of the above mentioned goods was their being the production of British Colonies, though the certificates aluded to proved the contrary, which they were bound to respect as the act of an agent of their own Government.  We beg you will excuse the liberty we have taken in making known to you these facts; with so much at stake you will readily conceive our anxiety and desire to adopt every means that may promise relief.  We are with very great respect Your Most Obdt. Servts.

Henry W & Lewis Phillips

